Detailed Action

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/08/2022 has been considered by the examiner and an initialed copy of the IDS is included with the mailing of this office action.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jongwon Kim on 6/21/2022.
The application has been amended as follows: 
3. (Currently Amended) The pharmaceutical composition for preventing or treating an inflammatory disease according to claim 1, wherein R1, R2, R3, and R4 each independently represent a hydrogen atom.

4. (Currently Amended) The pharmaceutical composition for preventing or treating an inflammatory disease according to claim 1, wherein the acrylamide-based monomer is one or more selected from the group consisting of acrylamide, (meth)acrylamide, N-isopropylacrylamide, N-tertiary butyl acrylamide, 3-hydroxypropyl (meth)acrylamide, 4-hydroxybutyl (meth)acrylamide, 6-hydroxyhexyl (meth)acrylamide, 8-hydroxyoctyl (meth)acrylamide, 2-hydroxyethylhexyl (meth)acrylamide, N-methylol (meth)acrylamide, N,N-dimethylol (meth)acrylamide, N-methoxymethyl (meth)acrylamide, and N-propoxymethyl (meth)acrylamide.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Davis (Biomimetic Polymers Responsive to a Biological Signaling Molecule: Nitric Oxide Triggered Reversible Self-assembly of Single Macromolecular Chains into Nanoparticles, Angew. Chem. Int. Ed. 2014, 53, p.7779) fails to make prima facie obvious a pharmaceutical composition or a hydrogel for preventing or treating an inflammatory disease comprising a nitric oxide-sensitive acrylamide-based polymer of Chemical Formula 2 as follows:
Chemical Formula 2

    PNG
    media_image1.png
    217
    174
    media_image1.png
    Greyscale

wherein R1, R2, R3 and R4 each independently represent a hydrogen atom or a Cl-C10 substituted or unsubstituted alkyl group and n represents an integer from 1 to 1,000, as instantly claimed.
Further, the teachings of Greenberg (USP 5767103) and Peterson (WO0216453), as a whole, do not provide one of ordinary skill in the art before the effective filing date of the claimed invention a motivation to modify the teachings of Davis to provide the acrylamide-based polymer of Chemical Formula 2 (shown above) in the Claim Set filed 6/9/2022. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THURMAN WHEELER/Examiner, Art Unit 1619

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626